Citation Nr: 1024280	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-10 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Health Care System in Lincoln, Nebraska


THE ISSUE

Entitlement to a fee basis outpatient identification card.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972, and from September 1987 to August 1989.  He also served 
in the United States Army National Guard and the United 
States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and December 2006 
decisions by the Nebraska-Western Iowa Health Care System, 
which denied a claim for entitlement to a fee basis 
outpatient identification card.  This issue was remanded by 
the Board in February 2009 for further development.

The Board notes that the Veteran was denied entitlement to 
service connection for multiple sclerosis by the Lincoln, 
Nebraska Regional Office (RO) in a March 2009 rating 
decision.  Subsequently, the Veteran's representative 
submitted statements in May 2009 and June 2009, which appear 
to be notice of disagreements (NODs) with this denial.  It 
does not appear from the claims file that a statement of the 
case (SOC) was issued with respect to this claim.  However, 
as the issue currently on appeal arose from a VA Healthcare 
System, the Board is unable to herein refer this claim to the 
local RO.  Therefore, the Veteran and his representative are 
advised that, if they wish to pursue a claim for service 
connection for multiple sclerosis, they should contact the 
local RO and request that a SOC be issued with respect to 
this claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to a fee basis outpatient 
identification card.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

The Board notes that this issue was remanded for further 
development in February 2009.  The Board remanded this issue 
to have a qualified VA medical examiner supplement the record 
with a medical report and opinion regarding the Veteran's 
current service-connected disabilities, his current care 
needs, and the ability of a VA facility to reasonably meet 
those needs.  Specifically, the Board directed that the 
physician address the Veteran's current care and service 
needs, based on a thorough review of his claims file and 
medical history, and discuss whether the Lincoln VA Medical 
Center (VAMC) or any other VA facility closer to the 
Veteran's home is equipped to provide the Veteran with the 
necessary care and services.  In making this determination, 
the physician was directed to consider in particular the 
geographic distance between the Veteran's home and VA care 
facilities, and opine as to whether this distance, combined 
with his current disabilities, renders the VA facility 
geographically inaccessible with regard to the Veteran's 
specific condition and needs.  If the physician determined 
that physical examination of the Veteran was necessary, he 
was directed to take appropriate steps to arrange such an 
examination.  The Board also specifically directed that the 
examiner review the claims file and not be involved in any 
way in rendering an adjudicative determination as to the 
Veteran's entitlement to fee basis care.

In August 2009, a VA physician offered an opinion on this 
matter.  Under the heading "readjudicate", the physician 
stated the following: (1) there is no neurologist available 
in Syracuse, Nebraska without a long drive; (2) the Veteran 
appears to have central cerebellar degeneration secondary to 
alcoholism, and neurology checks every 3 months will not 
change the problem; (3) the Veteran is managing to drive or 
be driven 35 miles to the Lincoln campus at least once a 
year; and (4) a county service officer can provide 
transportation.  The physician then circled the word 
'DENIED'.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  With regard to the August 2009 VA opinion, the 
examiner did not indicate that he reviewed the claims file.  
Moreover, the Board cannot find that this current report 
constitutes a thorough discussion regarding the Veteran's 
current care and service needs.  Therefore, this issue must 
regrettably be remanded once more in order to comply with the 
February 2009 directives and answer the questions 
specifically posed below.  

Accordingly, the case is REMANDED for the following action:

1.	A VA physician should review the 
Veteran's claims folder and provide an 
opinion, based on the Veteran's 
medical history.  [This physician 
should not be involved in any way in 
rendering an adjudicative 
determination as to Veteran's 
entitlement to fee basis care.]  The 
physician should address the Veteran's 
current care and service needs, based 
on a thorough review of his claims 
file and medical history, and discuss 
whether the Lincoln VAMC or any other 
VA facility closer to the Veteran's 
home is equipped to provide the 
Veteran with the necessary care and 
services.  In making this 
determination, the physician should 
consider in particular the geographic 
distance between the Veteran's home 
and VA care facilities, and opine as 
to whether this distance, combined 
with his current disabilities, renders 
the VA facility geographically 
inaccessible with regard to the 
Veteran's specific condition and 
needs.  If the physician feels that 
physical examination of the Veteran is 
necessary, appropriate steps should be 
taken to arrange such an examination.

2.	Then, readjudicate the claim.  
Particularly, it should be noted 
whether any alternative modes of 
transportation could be provided to 
the Veteran by the VAMC.  In the event 
that this claim is not resolved to the 
satisfaction of the Veteran, he should 
be provided a supplemental statement 
of the case (SSOC).  After the Veteran 
has been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



